United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 21-5147                                                     September Term, 2021
                                                                               1:21-cv-01442-JDB
                                                           Filed On: October 1, 2021
Xiu Jian Sun, Spiritual Adam,

              Appellant

       v.

Barack Hussein Obama,

              Appellee

              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Tatel and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                        JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App.
P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed June 4, 2021, be
affirmed. The district court did not abuse its discretion in dismissing the complaint with
prejudice for failure to comply with the pleading standards of Federal Rule of Civil
Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). That rule
requires “a short and plain statement of the grounds for the court’s jurisdiction” and “a short
and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R.
Civ. P. 8(a), and appellant’s complaint states no discernible claim or basis for jurisdiction.

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.

                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk